Henderson, J.,
dissenting. — I disagree with the auditing judge and with the majority opinion in holding that these investments were simply improvident. Prom the facts as recited in the adjudications, and the further fact that the guardian was purchasing these investments from itself, I would conclude that the guardian was guilty of a fraudulent conversion of the assets of these minors for its own benefit.
I cannot regard the facts as constituting mere negligence or improvidence. A chancellor should hold his nose at the facts of these transactions.
While it is undoubtedly true that we have no control over the assets of the trust company and could make no order upon them in the hands of the secretary *230of banking, nevertheless it is the function of this court alone to fix the nature of the claim which must then be presented to the court of common pleas auditing the banking commissioner’s account for allowance. It may make a great difference to these minors whether they have an uncollectible surcharge or whether this guardian is guilty of a fraud and has become a trustee de son tort, in which case it will be for the court of common pleas to determine if these minors are entitled to a preference under the doctrine enunciated by Judge Finletter in his adjudication of the account in In re Bankers Trust Company, to which no exceptions were filed.